                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                           Plaintiff,

    v.                                                    Case No. 3:98-CR-30022-NJR-2

    GUY J. WESTMORELAND,

                           Defendant.

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on the Motion for Compassionate Release filed by

Defendant Guy J. Westmoreland under 18 U.S.C. § 3582(c)(1)(A). (Docs. 967, 974).

Westmoreland is serving a 240-month sentence on a drug conspiracy charge and a life

sentence for offenses related to the murder of Debra Abeln in a murder-for-hire plot

initiated by the victim’s husband. Westmoreland organized the murder of Abeln, a

mother of three children, because he feared she would reveal his drug conspiracy. 1

During a “robbery” staged by Westmoreland, co-defendant Deandre Lewis shot Abeln

twice in the chest with a sawed-off shotgun in front of her 12-year-old son. Westmoreland

arranged for the murder to occur while he was on a Disney cruise with his family.

          Westmoreland, who has served 24 years in prison, now asks the Court to reduce

his sentence to time-served due to the COVID-19 pandemic and his health conditions.

(Docs. 967, 974). Westmoreland states that he tested positive for COVID-19 in February



1   This fear was unfounded; Debra Abeln had not actually discovered the drug-trafficking enterprise.


                                               Page 1 of 5
2021 and became “deathly ill” from the virus, which is still wreaking havoc on his body.

(Id.). He claims his lungs have been adversely affected, his breathing is weak, he wheezes,

and he is very fatigued. (Id.). He also suffered life-threatening blood pressure levels and

damage to his heart and lungs. (Id.). Although he has now been vaccinated with the

Moderna vaccine, Westmoreland worries about reinfection and questions the efficacy of

the vaccine. (Id.). Westmoreland also notes that his current BMI is 41, which puts him at

high risk for complications if he is reinfected with COVID-19. (Id.).

       Westmoreland further cites to what he deems a “defective superseding

indictment,” a “never resolved Double Jeopardy issue,” and “Government misconduct”

as bases for his release, in addition to his maturity and rehabilitation after 24 years in

prison. (Doc. 974). If released, Westmoreland would live with his son, daughter-in-law,

and five grandchildren. (Id.).

       The Government opposes the motion, arguing that Westmoreland is fully

vaccinated and, therefore, COVID-19 no longer presents exigent circumstances justifying

his release. (Doc. 971). Furthermore, Westmoreland remains an extreme danger to the

community given the heinous and depraved circumstances of the crime he committed.

Therefore, when considering the 18 U.S.C. § 3553(a) sentencing factors, his motion should

be denied. (Id.).

       Under the First Step Act of 2018, incarcerated defendants may seek compassionate

release from a court on their own motion after exhausting administrative rights to appeal

a failure of the BOP to bring a motion on their behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.


                                       Page 2 of 5
18 U.S.C. § 3582(c)(1)(A). The parties do not dispute that Westmoreland exhausted his

administrative remedies before filing his motion for compassionate release.

      Once a motion is filed, the Court may reduce a term of imprisonment after

considering the factors set forth in § 3553(a) to the extent they are applicable, upon a

finding that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

      The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

      Here, there are no extraordinary and compelling circumstances that warrant

granting Westmoreland’s motion for compassionate release. For a medical condition to

constitute an extraordinary and compelling reason, the defendant must be suffering from

a serious physical or medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from


                                      Page 3 of 5
which he or she is not expected to recover. U.S.S.G. 1B1.13(a)(2). Here, while

Westmoreland does have obesity, high blood pressure, high cholesterol, and diabetes, he

has now been vaccinated against COVID-19. There is growing evidence that the COVID-

19 vaccines are highly effective and significantly reduce an individual’s risk of becoming

severely ill from the virus. See United States v. Ballard, No. 4:16-CR-40051-SLD-2, 2021 WL

2345007, at *2 (C.D. Ill. June 8, 2021) (collecting sources). Thus, even with his co-

morbidities, Westmoreland is no longer at a high risk of severe complications from

COVID-19. Courts across the country have come to the same conclusion when faced with

analogous circumstances involving vaccinated inmates. See, e.g., United States v. Harrison,

No. 4:16-CR-40073-SLD, 2021 WL 2021440, at *3 (C.D. Ill. May 20, 2021) (collecting cases).

Moreover, the BOP reports only two active cases among inmates at USP Leavenworth,

and 1,074 of the 1,669 total inmates, or about 64 percent, have been fully vaccinated. See

COVID-19 Coronavirus, BOP, https://www.bop.gov/coronavirus/ (last visited June 21,

2021).

         Additionally, while the Court applauds Westmoreland for his personal

rehabilitation and his relationship with his family, those circumstances alone do not merit

his release. The Court further notes that Westmoreland’s arguments regarding

“Government misconduct,” have been thoroughly addressed in his multiple appeals.

United States v. Westmoreland, 712 F.3d 1066, 1071 (7th Cir. 2013) (appeal of denial of

motion for new trial); United States v. Westmoreland, 312 F.3d 302, 308 (7th Cir. 2002)

(murder-related convictions); United States v. Westmoreland, 240 F.3d 618 (7th Cir. 2001)

(drug-conspiracy conviction). Any argument about a defective superseding indictment


                                       Page 4 of 5
or a violation of the Double Jeopardy clause should have been raised much earlier and

has now been waived or forfeited. See United States v. Morgan, 929 F.3d 411, 423-24 (7th

Cir. 2019).

       Even if extraordinary and compelling circumstances existed, the § 3553(a)

sentencing factors and the required finding that the defendant is not a danger to the safety

of another person or the community demand that this Court deny Westmoreland’s

motion. Westmoreland organized the killing of an innocent mother of three in front of

her youngest son in an effort to protect his drug-dealing business. Releasing

Westmoreland would fail to provide just punishment for offense, promote respect for the

law, or protect the public from further crimes of the defendant. See 18 U.S.C. § 3553(a).

       For these reasons, the Motion for Compassionate Release filed by Defendant Guy

J. Westmoreland (Docs. 967, 974) is DENIED.


       IT IS SO ORDERED.

       DATED: June 21, 2021

                                                 _____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 5 of 5
